DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 24, 26, 27, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2011/0021994 (“Anderson 1”).
Regarding Claim 21, Anderson discloses an access device (Fig. 1A) for placing a medical article within a body space, the access device comprising:
	A guidewire (28) having a guidewire stop (e.g. 46);
	A dilator (24) configured to be coaxially disposed about the guidewire (see e.g. Fig. 9A); and
a locking mechanism (30) being removably engaged with and disposed on the dilator (see Fig. 8A – i.e. via engage between 124 and dilator hub 38) prior to the dilator 
Examiner submits that the degree of functional language recited in the instant claim is insufficient to define and distinguish over the structure of the invention of Anderson inasmuch as the structure is configured to perform these various functions dependent on manipulation by the clinician without modification to the apparatus. Examiner notes that as the claims are directed toward an article of manufacture, not a IS used, but rather only how the device COULD be used without modifications to the physical structure.
Regarding Claim 22, Anderson discloses the at least axial movement of the portion of the guidewire in the distal direction is inhibited by contact between the locking mechanism and the dilator (i.e. contact between 124 and 38).
Regarding Claim 24, Anderson discloses the dilator is sized and shaped relative to the locking mechanism so as to inhibit the locking mechanism from passing entirely through the dilator in a distal direction (see Fig. 7C).
Regarding Claim 26, Anderson discloses the locking mechanism engages with the guidewire at a location on a proximal side of at least a portion of the dilator (see Fig. 7C).
Regarding Claim 27, Anderson discloses the locking mechanism comprises a guidewire lock (142, 144, and/or 140) configured to engage the guidewire stop.
Regarding Claim 29, Anderson discloses a side view of the locking mechanism has a V-shape (see generally 6E whereby the V-shape is formed by 142 raising radially above the track).
Claim(s) 2-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2008/0262430 (“Anderson 2”).
Regarding Claim 2, Anderson 2 discloses an access device (102) for placing a medical article within a body space, the access device comprising:

a guidewire (120) being configured to slide within the elongated dilator body and having a guidewire stop (152 see also 152b and 152c), the guidewire stop being receivable through the elongated dilator body (see i.e. Par. 87 wherein when a plurality of guidewire stops are formed some of them will be temporarily located distally to 150 and within the boundaries of the elongated dilator body – furthermore it is noted that “receivable” denotes a very broad capability whereby it is understood that the diameters of 152, 152b, and 152c are sufficiently small to slide within the dilator lumen when the needle 20 has been removed thereby satisfying the functional limitation of the instant claim);
a locking mechanism (20) being removably engaged with and being supported by the dilator (see Fig. 1) prior to the dilator being threaded over the guidewire (see Fig. 6 – i.e. access is first made by the locking mechanism/needle and dilator combination whereafter the guidewire is distally inserted into the assembly), the locking mechanism comprising a guidewire lock (see generally 150) and being configured to interlock with the guidewire at least when the dilator is threaded over the guidewire and the guidewire lock engages the guidewire stop (see Par. 87), the locking mechanism and the dilator further being configured to permit removal of the locking mechanism from the dilator by moving the guidewire axially in a proximal direction relative to the dilator while the locking mechanism interlocks with the guidewire (i.e. in use the clinician can disengage 29 and move the needle/locking mechanism and guidewire assembly 
Regarding Claim 3, Anderson 2 discloses the dilator is sized and shaped relative to the locking mechanism so as to inhibit the locking mechanism from passing entirely through the dilator in a distal direction (see Fig. 1).
Regarding Claim 4, Anderson 2 discloses the dilator includes a receptacle (see at 101, 33) for receiving the locking mechanism, the receptacle including an abutment surface configured to inhibit the locking mechanism from moving in the distal direction relative to the dilator (see Fig. 1).
Regarding Claim 5, Anderson 2 discloses the guidewire stop is a groove (i.e. the groove formed between nubs 154 – Fig. 13) disposed in the guidewire.
Regarding Claim 6, Anderson 2 discloses the groove is annular (see Fig. 13 – i.e. the ring formed by the nubs 154).
Regarding Claim 7, Anderson 2 discloses the guidewire stop is a notch disposed in the guidewire (see e.g. 154 or 15b).
Regarding Claim 8, Anderson 2 discloses the guidewire tapers at least along a portion of its length (i.e. the splitting of the guidewire at 154 or the flattening of the guidewire at 152b defining the taper), the portion being located at the guidewire stop.
Regarding Claim 9, Anderson 2 discloses the locking mechanism interlocks with the guidewire at a location on a proximal side of at least a portion of the dilator (see Fig. 11 in consideration with Fig. 1).

Regarding Claim 11, Anderson 2 discloses a level of resistance to the guidewire moving through the locking mechanism increases when the guidewire lock contacts the guidewire stop (see Par. 87 – RE: snaps or springs).
Regarding Claim 12, Anderson 2 discloses the guidewire lock comprises one or more tabs configured to engage with the guidewire stop (i.e. the sides of 150 – see Par. 87 RE: “one or both sides” whereby the indents forming the “sides” are understood to constitute tabs).
Regarding Claim 13, Anderson 2 discloses the locking mechanism comprises metal (Par. 93).
Regarding Claim 14, Anderson 2 discloses the locking mechanism comprises plastic (Par. 93).
Regarding Claim 15, Anderson 2 discloses the locking mechanism has an annular shape (see Fig. 1 and Fig. 11).
Regarding Claim 16, Anderson 2 discloses a side view of the locking mechanism has a V-shape (see e.g. the V-shaped taper just proximal to 150 – Fig. 11).

Regarding Claim 18, Anderson 2 discloses the locking mechanism is disposed in the hub (see Fig. 11).
Regarding Claim 19, Anderson 2 discloses the locking mechanism comprises a sheath (20 – see Fig. 2A), wherein the sheath is configured to be positioned on at least a portion of the hub of the dilator prior to the dilator being threaded over the guidewire (see Fig. 6), and wherein the sheath is further configured to enclose at least a portion of the guidewire stop while the locking mechanism interlocks with the guidewire (see Fig. 11).
Regarding Claim 20, Anderson 2 discloses the locking mechanism comprises:
 an external wall (i.e. the external surface of 21) defining an internal cavity (130), the internal cavity being configured to receive at least a portion of the guidewire (see Fig. 11); and 
a locking element (i.e. the hub 21) configured to be at least partially positioned within the internal cavity (see Fig. 11 wherein 150 is part of the cavity), wherein the locking mechanism is configured to be positioned within a hub of the dilator when the locking mechanism is in the unlocked state (see Fig. 1 – i.e. the nose of the hub 21 is received within the proximal end of the dilator hub), and wherein the locking element is further configured to engage at least a portion of the guidewire stop when the locking mechanism is in the locked state (i.e. 150 and 152 engage with one another the needle 
	Regarding Claim 21, Anderson 2 discloses an access device (102) for placing a medical article within a body space, the access device comprising:
a guidewire (120) having a guidewire stop (see e.g. 152 – see also 122, 146, 154, 160, and 180);
a dilator (28) configured to be coaxially disposed about the guidewire (see generally Fig. 1 – particularly when the guidewire has been inserted to its maximally extended position projecting through the distal end at 108, 30); and
a locking mechanism (20) being removably engaged with and disposed on the dilator prior to the dilator being coaxially disposed about the guidewire (see Fig. 6), the locking mechanism being configured to move from an unlocked state (see e.g. Fig. 11) to a locked state (not shown, e.g. when 150, 152 are engaged with one another – Par. 87), the locking mechanism being disengaged from the guidewire when the locking mechanism is in the unlocked state so as to allow axial movement by the guidewire through the locking mechanism in a proximal direction and a distal direction relative to the dilator (see generally Fig. 11), the locking mechanism being engaged with the guidewire when the locking mechanism is in the locked state so as to limit at least axial movement of a portion of the guidewire in the distal direction relative to at least a portion of the dilator (i.e. when 150 and 152 are locked together distal/proximal movement is precluded), the locking mechanism and the dilator further being configured to permit removal of the locking mechanism from the dilator by moving the guidewire axially in a 
Regarding Claim 22, Anderson 2 provides that at least axial movement of the portion of the guidewire in the distal direction is inhibited by contact between the locking mechanism and the dilator (see Fig. 1 – i.e. at 29, 27, 101, 33).
Regarding Claim 23, Anderson 2 provides that the guidewire stop is receivable through the dilator (see e.g. Par. 87 when a plurality of protrusions are provided distal protrusions will be receivable in the needle bore which is in the dilator – alternatively Examiner notes the diameter of 152 would be understood to be sufficiently small such that the guidewire – including the stop – could be receivable within the dilator when the locking mechanism 20 is removed from the dilator). Examiner notes that the extensive use of functional language absent the specific structure required to implement the function creates a very broad claim that does not limit how the claimed invention MUST be used, but rather only how the claimed invention COULD be used without causing modification to the structure of the invention outside the scope thereof. The locking mechanism (20) being selectively removable from the dilator hub (45), the guidewire (120) being selectively moveable from the locking mechanism and therefore selectively insertable within the dilator creates a construction which is suitably configured to perform the functions recited in the claims.
Regarding Claim 24, Anderson 2 discloses the dilator is sized and 
Regarding Claim 25, Anderson 2 discloses the guidewire stop is a groove disposed in the guidewire (see i.e. the groove formed between nubs 154 – Fig. 13, Par. 86).
Regarding Claim 26, Anderson 2 discloses the locking mechanism engages with the guidewire at a location on a proximal side of at least a portion of the dilator (see Fig. 1 in consideration with Fig. 11).
Regarding Claim 27, Anderson 2 discloses the locking mechanism comprises a guidewire lock (see e.g. 150) configured to engage the guidewire stop.
Regarding Claim 28, Anderson 2 discloses the locking mechanism has an annular shape (see Fig. 1 and 11).
Regarding Claim 29, Anderson 2 discloses that a side view of the locking mechanism has a V-shape (see e.g. Fig. 11 – i.e. the narrowing taper immediately proximal to 150).
Regarding Claim 30, Anderson 2 discloses the locking mechanism comprises a sheath (see Fig. 2A), wherein the sheath is configured to be positioned on at least a portion of a hub of the dilator when the locking mechanism is in the unlocked state (see Fig. 1), and wherein the sheath is further configured to enclose at least a portion of the guidewire stop when the locking mechanism is in the locked state (see generally Fig. 11 
Regarding Claim 31, Anderson 2 discloses the locking mechanism comprises:
 an external wall (i.e. the external surface of 21) defining an internal cavity (130), the internal cavity being configured to receive at least a portion of the guidewire (see Fig. 11); and 
a locking element (i.e. the hub 21) configured to be at least partially positioned within the internal cavity (see Fig. 11 wherein 150 is part of the cavity), wherein the locking mechanism is configured to be positioned within a hub of the dilator when the locking mechanism is in the unlocked state (see Fig. 1 – i.e. the nose of the hub 21 is received within the proximal end of the dilator hub), and wherein the locking element is further configured to engage at least a portion of the guidewire stop when the locking mechanism is in the locked state (i.e. 150 and 152 engage with one another the needle hub is engaged with the guidewire stop).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/04/2021